18-01873-smb Doc65 Filed 10/23/19 Entered 10/23/19 19:29:35 Main Document

Pg1lof2
1301 Avenue of the Americas
2!st Floor
New York, New York 10019
Tel: 212 907-9700 SMITH, GAMBRELL & RUSSELL, LLP
www.sgrlaw.com Ifornevs al Law

Direct Tel: 212-907-9703 >
Direct Fax: 212-907-9803 Lo,
jmecarthy@sgrlaw.com October 23, 2019 <p

John G. McCarthy Cc
oO

Via ECF

Honorable Stuart M. Bernstein
United States Bankruptcy Judge
One Bowling Green

New York, New York 10004-1408

Re: Sama v. Mullaney (In re WonderWork, Inc.),
Adv. Proc. No. 18-1873 (SMB)

Dear Judge Bernstein:

We are the attorneys for defendants Clark Kokich, Steven Levitt, Richard Price and
Steven Rappaport each of whom are members of the “Class of 2016”. We respectively
submit this correspondence on their behalf in response to the October 15, 2019 letter to
the Court from plaintiff Victor A Sama. (Dkt. No. 64.)

At the June 27, 2019 hearing, responding to objections as to the “group pleading” in, and
conclusory allegations of, the complaint, the Court granted plaintiff leave to submit “a
specific factual statement or an exhibit” from the 300-page Examiner’s Report upon
which plaintiff relied in asserting claims against each defendant. (Dkt. No. 49, pp. 82-
83.)

As the Court noted at the subsequent hearing on September 24, 2019, plaintiff instead
submitted the “300-page examiners report and thousands of pages of exhibits”—a literal
document dump that the Court properly and summarily rejected as not addressing the
intended purpose “to cure deficiencies that the defendants had suggested were in the
complaint.” (Dkt. No. 63, p. 6.)

After denying plaintiff leave to serve an amended complaint, the Court gave plaintiff
another “Mulligan” to afford plaintiff “the opportunity to point out the factual

SGR/21771301.1

Fol ble
SBIION asianta | Austin | Jacksonville | London | Las Ingeles | Miami | Munich | New York | Southampton | Washington D.C
Suit
18-01873-smb Docé65 Filed 10/23/19 Entered 10/23/19 19:29:35 Main Document
Pg 2o0f2
Honorable Stuart M. Bernstein

October 23, 2019
Page 2

allegations that were in the examiner’s report but weren’t in the complaint”—with the
stated expectation that “there would be very few references.” (/d. at 9-10.)

To the contrary, however, plaintiff exceeded the Court’s limited mandate by submitting
11 pages of single-spaced tables (in a small font) containing hundreds of references to
documents, and essentially recycled its original submission that the Court had rejected.

Moreover, rather than following the Court’s admonition that, “[i]f there are specific
factual references, quote them,” (/d. at 10), plaintiff has, for the most part, taken the
opportunity to “rebrief” the motion to dismiss with self-serving and misleading
characterizations of the content of the referenced report and documents. At the
September conference, the Court unequivocally told plaintiff that such a submission was
not appropriate:

I scheduled this conference because what the plaintiff gave me is not what
I asked for ... In addition, the chart that you gave me, while some of it
does specify factual allegations or quotes, a lot of it is your spin on what
relevance is of a particular reference. And if that’s what you want, I’m
not going to read it, and I'll just read the complaint and any specific
references to the examiner’s report and look at it.

(/d. at 6 (emphasis added).)

Accordingly, we respectfully request the Court reject plaintiff's latest submission. To
avoid the unnecessary expense of attempting to parse through and respond to plaintiff's
recycled spin, we respectfully request that the Court confirm, prior to the current
November 5, 2019 response deadline, that defendants do not need file responses as the
Court will not read the plaintiffs clearly inappropriate submission.

Reapectiully yours,

K a , lu 5 To
John G. McCarthy
cc: Counsel of record 4 ‘Ty
(via ECF only) MEMO. ENDORSED
oF YELL
JGM/aeh oe eh Nor. ¥, IAY at 10:00 4.f7),

Ri deasklines 10 Sis in mut ase ahyrtned

the e oY bpeqves.
pen » 10/29 7

Orn

SGR/21771301.1
